NUii. The wife had whilst sole and under age, givetu the negro in question to the defendant, and afterwards married. After the marriage, more than three yetas elapsed befóte the commencement of this action. If it was necessary to join the wife iu this action, the act of limitations had barred the plaintiff’s claim ; and moreover the action was misconceived. Tbs court now decided upon a view of all the authorities that the wife was properly joinsd. They ¡ho ordered a non-suit to be entere:1 in the case of Norfleet vs. Harris, which had also been brought up to this court, because the husband had sued in an action of detinue for her property, without joining the wife.